WaltoN, J.
The soldiers entitled to share in the “surplus” mentioned in c. 225, § 6, of the public laws of 1868, entitled “ An Act for the equalization of municipal war debts, and a limited assumption and reimbursement by the State,” are those who served on the town’s quota without receiving any bounty from the town.
Their shares in the “ surplus ” are in proportion to the length of time they served. A soldier who served three years is entitled to three times as much as the soldier who served but one year; and four times as much as the soldier who served but nine months.
*502A soldier may recover his share of the “ surplus ” in an action of assumpsit after demanding it of the town and a refusal to pay it. The demand may be made upon the selectmen.
Upon the facts found and reported by the chief justice, the plaintiff is entitled to recover for his three years’ service, $59.68. Those who served one year are entitled to $19.89. Those who served nine months are entitled to $14.92. To which interest will be added from the date of the demand.
Judgment for plaintiff for $59.68.
Appleton, C. J. ; Cutting, Diceerson, Barrows, and Peters, JJ., concurred.